Citation Nr: 0112540	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran reportedly had active military service from May 
1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD and assigned a 30 percent rating, effective August 
4, 1998.  A notice of disagreement was received in April 
2000, a statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000.  By rating 
decision in July 2000, the RO increased the rating to 50 
percent, also from August 4, 1998.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
motivation and mood disturbances, and difficulty in 
establishing or maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes both 
private and VA examination reports, all of which the Board 
finds to be adequate for rating purposes.  Lay statements in 
support of the veteran's claim are also of record and have 
been considered.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to assignment of a higher disability rating.  
The Board concludes that the discussions in the rating 
decision, statement of the case and letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The veteran is appealing from the assignment of a disability 
rating after a grant of service connection.  In such a 
situation, consideration must be given to the possibility of 
different or staged rating for different time periods.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
ratings are assigned in accordance with the VA's Schedule for 
Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Although the RO initially assigned a 30 percent rating, 
effective August 4, 1998, it increased this rating to 50 
percent (also effective August 4, 1998) during the course of 
the appeal.  The veteran and his representative maintain that 
a rating in excess of the current 50 percent is warranted.  

The veteran's PTSD is rated under the provisions of 
Diagnostic Codes 9411, 9440.  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Turning to the record, John Joseph, ARNP, indicated in an 
April 1998 letter that had treated the veteran.  He reported 
that the veteran was suicidal, depressed and suffered 
intrusive thoughts and flashbacks.  He opined that the 
veteran was at least 70 percent disabled from his PTSD. 

On VA examination in September 1998, the veteran also 
reported intrusive combat memories, irritability, anger 
outbursts, difficulty concentrating, and depression.  Past 
suicidal thoughts were reported, but the veteran indicated 
that he had never attempted suicide and was not suicidal at 
that time.  The veteran reported that his present marriage 
was "all right," that he attended church occasionally and 
had worked as a truck driver for over 20 years.  He further 
reported that he worked alone, had never been fired or lost 
time at work as a result of PTSD symptomatology other than 
time spend seeing counselors and physicians.  

Clinical examination showed the veteran to be casually 
dressed and well groomed.  His speech was clear and his 
though process was logical, goal directed and of normal 
speed.  His affect was appropriate to expressed thought 
content. His dominant mood was one of depression.  He had 
difficulty recalling the details of his Vietnam experience 
and appeared distraught in doing so.  The veteran was 
oriented in all spheres and did not show evidence of organic 
impairment or psychosis.  The VA examiner's diagnosis was 
PTSD with alcohol dependence, intermittent and continuous.  
The veteran's Global Assessment of Functioning (GAF) score 
was 75, with his highest GAF being 75.  The examiner stated 
that the overall level of symptomatology was low with minimal 
occupation impairment and mild to moderate social impairment.

In January 2000 correspondence to the Board, John Dutro, 
Ph.D. noted chronic sleep disturbance and stated that the 
veteran was emotionally blunted, with his range of emotions 
very constricted toward anger, frustration and despondence.  
The physician noted long periods of generalized anxiety; 
frequent panic attacks while driving or in social settings.  
He was found to be socially highly avoidant, and it was noted 
that working long hours as a truck driver allowed him to 
sustain this avoidance behavior.  The examiner related that 
the veteran's employer was his friend and that he has 
sustained some of his high school friendships although, the 
examiner found that the veteran did not engage in meaningful 
social contact with anyone outside of work and his immediate 
family.  Suicidal thoughts were again noted, although the 
veteran had not attempted suicide.  Depression was also 
noted.  The examiner stated that the veteran was a risk to 
himself and others.  Examiner noted that the veteran was 
exhausted as a result of long hours at work and sleep 
deprivation.  Dissociative episodes while driving were noted.  
The veteran was advised to work fewer hours and to rest.  A 
GAF score of 50 was reported. 

In a May 2000 letter, Dr. Dutro reiterated the veteran's 
increasing symptomatology and opined that the veteran's PTSD 
threatened his ability to remain employed and caused severe 
social impairment.  He stated that, using VA criteria, it was 
his opinion that a rating of 50 percent would more accurately 
reflect the considerable level of impairment.  

After reviewing the record in light of applicable diagnostic 
criteria, the Board finds that the clear preponderance of the 
evidence is against entitlement to a rating in excess of 50 
percent at any time during the period covered by the appeal.  
The evidence indicates the veteran's chief complaints 
regarding PTSD are related to social isolation and 
depression.  All examiners noted that these symptoms have 
impaired the veteran socially.  Further, evidence indicates 
some level of work impairment.  However, the veteran's 
symptomatology does not appear to cause deficiencies in most 
areas such that a 70 percent rating is warranted.  In this 
regard, while there is some evidence of past suicidal 
ideation and panic attacks, there is no showing of 
obsessional rituals, or intermittent, illogical, irrelevant 
or obscure speech.  The record contains no evidence of 
spatial disorientation.  There is no evidence of neglect of 
personal appearance and hygiene, rather the veteran presented 
to the VA examiner as well groomed casually dressed 
individual. 

The Board acknowledges that the examiners do vary somewhat as 
to the degree of disability the veteran's PTSD symptoms 
impart in terms of the appropriate GAF score.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ."  A 
51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."  A 61-70 rating indicates "some mild 
symptoms . . . OR some difficulty in social, occupational or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  A 
71-80 rating indicates "If symptoms are present, they are 
transient and expectable reactions to psychosocial 
stressors...; no more than slight impairment in social, 
occupational, or school functioning."  

The VA examiner found the veteran's GAF to be no more than 
75, thus indicating some mild symptoms (such as depressed 
mood and insomnia).  The VA examiner also noted that the 
veteran's social impairment was no more than mild to 
moderate.  On the other hand, Dr. Dutro has reported a GAF of 
50, reflecting serious symptoms.  The Board also acknowledges 
that John Joseph, ARNP, indicated that the veteran was likely 
to be 70 percent disabled.  However, Dr. Dutro opined that a 
disability rating of 50 percent would more accurately reflect 
the veteran's level of occupational impairment.  

The record clearly shows significant PTSD impairment.  
However, the Board believes that the 50 percent rating 
subsequently assigned by the RO fully contemplates the level 
of impairment.  Regardless of the various opinions expressed 
by medical personnel, the clinical evidence clearly shows 
that the veteran's PTSD symptomatology falls within the 
regulatory criteria for a 50 percent rating.  The Board is 
obligated to apply such criteria.  In doing so, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a higher rating at this time.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

